DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 2/7/22.  Claims 10-20 are cancelled; claims 1, 27 and 30-31 are amended; claims 32-35 are added.  Claims 1-9, 21-35 are pending.  


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 1, 5, 26-27, 29-30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta (US Pub. No. 2013/0292902) in view of Starduest et al. (US Pat. No. 6,403,908).
With respect to claim 1, Shigeta teaches a management system comprising: a storage box (carton – paragraphs [0055]-[0056]) configured to store one or more packages of shuffled playing cards 1 (packaging described in paragraph [0026]), each package of the one or more packages of shuffled playing cards including one or more decks of playing cards and including an ID code (“shuffled card ID” – paragraph [0044]); one or more ID code readers (“barcode reader” – paragraph [0056]) configured to read each ID code of the one or more packages of shuffled playing cards 1 stored at the storage box prior to use at a game table (paragraph [0056]); and a management control device (“process control system”) configured to store each ID code of the one or more packages of shuffled playing cards stored at the storage box (paragraphs [0044]-Id.
The process control system is not expressly taught to utilize memory to store the claimed IDs. However, examiner cites to Stardust, directed to the analogous art of playing card systems, which utilizes process control system memory to execute the process control system (column 7, lines 33-37; column 8, lines 28-33; column 11, lines 25-34). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate memory into the automated process control system. This will expectantly allow for efficient searching of the ID codes when needed to find potentially defect/fraudulent decks, in addition to convenient record keeping of the IDs. 
Shigeta further teaches using the bar code reader to read each ID code of the one or more packages of shuffled playing cards as part of its overall process to manage the shuffled cards (paragraph [0056]). Admittedly, it is unclear if the management control device (“process control system”) executes the scanning as it is possible the IDs are scanned manually. Thus, Shigeta does not anticipate the claimed requirement that management control device is configured to control the one or more ID code readers to read each ID code of the one or more packages of shuffled playing cards. However, per MPEP 2144.05, the Court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). Here, Shigeta teaches wherein the “consistent process control from order receipt to shipment” is accomplished via “a process control system”.  For example, at paragraph [0032], Shigeta teaches a customer receipt number that is “assigned automatically by 
With respect to claim 5, Shigeta teaches wherein at least one of the following is recorded and managed in the database based on each ID code of the one or more packages of shuffled playing cards: a game table to be used; a dealer who is in charge of the game table to be used; an expected time of each of the one or more packages of shuffled playing cards to be used on the game table; and information corresponding to the storage box (i.e. carton) including each of the one or more packages of the shuffled playing cards (paragraphs [0056], [0059]
With respect to claim 26, Shigeta teaches wherein the management control device is configured to manage each ID code of the one or more packages of shuffled playing cards (i.e. the process control system is configured to manage the location of each ID code and search databases based on the ID - - paragraphs [0055], [0059]- [0060])
With respect to claim 27, Shigeta teaches a management system comprising: a process control system configured to store each ID code of one or more packages (packaging described in paragraph [0026])of shuffled playing cards 1 stored at a storage box (carton – paragraphs [0055]-[0056]), each package of the one or more packages of shuffled playing cards 1 including one or more decks of playing cards and including an ID code (“shuffled card ID” – paragraph [0044]); and a management control device configured to: construct a database associated with 
The process control system is not expressly taught to utilize memory to store the claimed IDs. However, examiner cites to Stardust, directed to the analogous art of playing card systems, which utilizes process control system memory to execute the process control system (column 7, lines 33-37; column 8, lines 28-33; column 11, lines 25-34). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate memory into the automated process control system. This will expectantly allow for efficient searching of the ID codes when needed to find potentially defect/fraudulent decks, in addition to convenient record keeping of the IDs. 
Shigeta further teaches using the bar code reader to read each ID code of the one or more packages of shuffled playing cards as part of its overall process to manage the shuffled cards (paragraph [0056]). Admittedly, it is unclear if the management control device (“process control system”) executes the scanning as it is possible the IDs are scanned manually. Thus, Shigeta does not anticipate the claimed requirement that management control device is configured to control the one or more ID code readers to read each ID code of the one or more packages of shuffled playing cards. However, per MPEP 2144.05, the Court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). Here, Shigeta teaches wherein the “consistent process control from order receipt to shipment” is accomplished via “a process control system”.  For example, at paragraph [0032], Shigeta teaches a customer receipt number that is “assigned automatically by 
With respect to claim 29, the carton (“storage box”) is considered to be configured to be used with a game table and store the one or more packages 1 of shuffled playing cards.  Cartons hold a “predetermined number of shuffled card sets” and therefore are considered capable of being used with a game table. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.   
With respect to claim 30, Shigeta teaches a method comprising: reading, via one or more ID code readers (“barcode reader” – paragraph [0056]), each ID code (“shuffled card ID” – paragraph [0044]) of one or more packages 1 (packaging described in paragraph [0026]) of shuffled playing cards stored at a storage box (carton – paragraph [0055]) each package of the one or more packages of shuffled playing cards 1 including one or more decks of playing cards and including an ID code (“shuffled card ID” – paragraph [0044]); storing, by a management device (“process control system”), each ID code of the one or more packages of shuffled playing cards 1 stored at the storage box (carton); and constructing, by the management device, a 
The process control system is not expressly taught to utilize memory to store the claimed IDs. However, examiner cites to Stardust, directed to the analogous art of playing card systems, which utilizes process control system memory to execute the process control system (column 7, lines 33-37; column 8, lines 28-33; column 11, lines 25-34). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate memory into the automated process control system. This will expectantly allow for efficient searching of the ID codes when needed to find potentially defect/fraudulent decks, in addition to convenient record keeping of the IDs. 
With respect to claim 32, Shigeta teaches wherein the bar code readers (“one or more ID code readers”) read each ID code of the one or more packages of shuffled playing cards when a package of shuffled playing cards is received by the storage box (“by reading the bar codes 13a of the shuffled card sets 1 packed in the carton using a barcode reader” – paragraph [0056]).  As stated above in the rejection of claim 1, one ordinary skill in the art would have found it obvious to automate the barcode reading discussed in paragraph [0056] as part of the process control system (i.e. the management control device) in view of MPEP 2144.05. The motivation to combine is the same as stated above. 
With respect to claim 34, Shigeta teaches wherein the bar code readers (“one or more ID code readers”) read each ID code of the one or more packages of shuffled playing cards when a package of shuffled playing cards is received by the storage box (“by reading the bar codes 13a of the shuffled card sets 1 packed in the carton using a barcode reader” – paragraph [0056]).  As . 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-9, 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,675,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are attributed substantially to phrasing differences overlapping in claim scope. Moreover, additional differences in the compared claims is the result of the patented claims using narrower/species language that read on the broader/genus phrasing of the present claims, and/or limitations that are manifestly obvious to one ordinary skilled in the art. 
6.	Claims 1-6, 9, 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,220,300. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are attributed substantially to phrasing differences overlapping in claim scope. Moreover, additional differences in the compared claims is the result of the patented claims using narrower/species . 


7.	Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 of U.S. Patent No. 10,220,300 in view of Snow (US Pub. No. 2010/0090405).
With respect to claims 7-8, the patented claims teach a card shooter configured to read a rank of the packages fed manually to the game table, and count a sheet number as claimed, but does not expressly teach a scope that further uses a game table management device. However, analogous art reference Snow teaches such features as a game table management device coupled to a card shooter and other game table components (paragraph [0058]). To have incorporated the management control device of the patented claims, with the game management control device taught by Snow would have been obvious to one ordinary skilled in the art at time of applicant’s effective filing. The motivation to combine is to alert the casino/dealer during operations of the game when the shuffled card ID codes are incorrect using a streamlined integrated system. This will enable an efficient game and mitigate potential fraudulent play. 

Allowable Subject Matter
8.	Claims 2-4, 6-9, 21-25, 28, 31, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711